Citation Nr: 1532141	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, A. N. 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Winston-Salem, North Carolina. 

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  In June 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  Transcripts of those hearings are associated with the claims file.

These matters were previously before the Board in March 2014 and September 2014.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As will be discussed below, the Board finds that there has not been substantial compliance with the Board's prior directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Board remanded this matter to obtain updated VA treatment records and obtain an addendum opinion addressing the etiology of the Veteran's diagnosed eye disabilities.  

An addendum opinion was obtained and associated with the record on October 1, 2014.  On April 27, 2015, additional VA treatment records were associated with the electronic claims file.  These records included an October 6, 2014 VA eye examination report previously not of record.  The October 6, 2014 examination report contains conflicting and inaccurate statements.  Specifically, while the examiner summarized the Veteran's medical history and the diagnoses of record including glaucoma and amblyopia, the examiner stated that the Veteran had never been diagnosed with an eye condition, other than a refractive error.  This statement is inaccurate.  Moreover, the examiner contradicted his own statements by later assessing the Veteran with glaucoma suspect, unexplained decrease in visual acuity, and visual field constriction.  

Additionally, the Board notes that the October 6, 2014 examiner's diagnoses differ from those of the October 1, 2014 examiner, who only diagnosed the Veteran with bilateral chronic open angle glaucoma.  Rather than rendering etiological opinions regarding the additional diagnoses, the examiner indicated that the Veteran's case had already been reviewed by another ophthalmologist and no further compensation examination was needed.  In light of the inadequacies of the October 6, 2014 examination report, an additional VA examination is warranted to reconcile the conflicting diagnoses of record and obtain an opinion regarding the etiology of any diagnosed eye disability.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Lastly, the Board notes that the record indicates that the Veteran receives ongoing private and VA treatment for his eye symptomology.  Accordingly, on remand any updated private and VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from April 2015 to present.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in order to secure any updated private treatment records pertaining to his eye disabilities.  The RO must make two attempts to obtain any private records identified unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter provide the Veteran a VA examination to assess the nature and etiology of any eye disabilities.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  Any indicated diagnostic tests and studies should be accomplished.  Thereafter, based on the examination results, and the evidence of record, to include the private treatment records, treatise evidence, and lay statements, the examiner must address the following:

a.  Identify all applicable eye disabilities present during the pendency of the appeal, to include glaucoma, nasal depression of the right eye field, unexplained decrease in visual acuity, visual field constriction, and amblyopia.

In so opining, the examiner should reconcile his or her diagnoses with the diagnoses of record.  Additionally, if the examiner finds that any of the above diagnoses have not been present during the appeal period, a full explanation should be provided.

b.  For each diagnosed eye disability, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that the diagnosed disability initially manifested during service or is otherwise etiologically related to active service. 

In so opining, the examiner should address the private treatment records, treatise evidence, and lay statements of record. 

c.  With regard to the Veteran's refractive error, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that any increase in the Veteran's refractive error of the eye was due to a superimposed disease or injury.

In so opining, the examiner should address the private treatment records, treatise evidence, and lay statements of record.

d.  If amblyopia is or was present at any time during the appeal period, state:

i.  Whether the evidence clearly and unmistakably establishes that the Veteran's amblyopia preexisted service.  The examiner should address the Veteran's July 31, 1967 report of medical history and report of medical examination, and the medical board records.

ii.  If the Veteran's amblyopia pre-existed service, did it worsen in service and, if so, was it clearly and unmistakably not aggravated by service.  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must provide a complete rationale for any opinion offered.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



